IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MARGARET COLLINS,                            : No. 163 MM 2020
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PENNSYLVANIA PUBLIC UTILITY                  :
COMMISSION,                                  :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2020, the Petition for Leave to File a

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.